Citation Nr: 1020148	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left eye pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from March 1966 to 
September 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied service connection for a left eye 
condition.   


FINDING OF FACT

The Veteran's left eye pterygium and residuals of surgery 
first manifested many years after service and are not related 
to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for a left eye pterygium 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)  

In correspondence dated in August 2004, the RO provided 
notice that met the requirements except that the notice did 
not provide information on the criteria for assignment of a 
rating or effective date.  Such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorder.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations that provide medical findings necessary 
to address the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S Marine Corps.  He contends that 
his current left eye pterygium is a recurrence of a chronic 
disorder that first manifested in service.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service treatment records showed that the Veteran sought 
treatment in December 1974 for irritation of the left eye.  
An examiner noted a small pustule over the inferior border of 
the cornea, diagnosed an infection of the sclera, and 
prescribed an antibiotic medication.  There was no recorded 
follow-up treatment.   Earlier during service, in August 
1968, the Veteran sought treatment for irritation, 
photosensitivity, and blurry vision in the right eye.  An 
examiner diagnosed a pterygium about one millimeter on the 
cornea.  Pterygium is a wing-like structure, applied 
especially to a triangular fold of membrane, extending from 
the conjunctiva to the cornea.  Norris v. West, 11 Vet. 
App. 219, 220 (1998).  In September 1968, the pterygium of 
the right eye was successfully surgically removed.   In a 
September 1975 discharge physical examination, a military 
physician noted no eye abnormalities or chronic eye 
disorders.  

     In a February 1978 VA examination, the Veteran did not 
report any symptoms of a left eye disorder, and the examining 
physician noted the normal condition of the eyes.  

      In VA outpatient treatment records in August 2004, an 
examiner noted the Veteran's report of growth on the left eye 
that had been removed twice previously.  An optometrist 
diagnosed pterygium of the left eye but no other ocular 
problems, 
prescribed a surface medication, and recommended a 
reexamination in 24 months.

In February 2005, a private eye physician noted the Veteran's 
reports of having a growth in his left eye that was removed 
in 1969 and that had grown back.  The physician noted that 
the Veteran did not currently wear eyeglasses but was 
experiencing severe left eye astigmatism.  The physician 
observed and diagnosed active pterygium of the left eye and 
recommended surgery to avoid further vision impairment.  The 
physician also noted the Veteran's report of exposure to 
herbicide in service and a current diagnosis of diabetes.   
However, the physician found no diabetic retinopathy and did 
not attribute the pterygium to either herbicide exposure or 
diabetes.  

In March 2006, a VA contract eye physician noted the 
Veteran's reports of a left eye pterygium that occurred 
spontaneously without injury in 1969 and was surgically 
removed.  The Veteran reported left eye redness, irritation, 
and blurry vision.  On examination, the physician noted the 
best corrected far vision of the left eye as 20/40 with no 
field of vision deficits.  The physician noted a left eye 
nasal pterygium within three millimeters of the pupil zone 
and recommended surgery.  The physician reviewed the service 
treatment records and noted no entries regarding a left eye 
pterygium.  The physician noted the December 1974 treatment 
for a small growth diagnosed as an infection of the sclera 
and that the symptoms were not a pterygium.  The physician 
noted that because the Veteran developed a pterygium in the 
right eye, he is likely susceptible to the disorder from 
exposure to environmental conditions of wind, sand, dust, and 
sunlight.  However, the physician noted that a pterygium in 
one eye does not make a patient more susceptible to 
developing a pterygium in the other eye. 

The Veteran underwent surgical removal of the left eye 
pterygium in September 2006 at a VA facility.  In a follow-up 
appointment one week later, a VA examiner noted that the 
Veteran was recovering well with use of prescribed 
medication.  In January 2007, an examiner noted some edema 
with astigmatism but that the graft was well healed.   

The Board concludes that service connection for a left eye 
pterygium is not warranted.  The Veteran has undergone 
removal of a left eye pterygium and now experiences residuals 
of the disorder including the requirement for lenses to 
correct the astigmatism.  

The Board acknowledges the Veteran's reports to the private 
and VA examiners that he had a pterygium of the left eye in 
service that was removed and had recurred.  The Veteran is 
competent to report on his observed symptoms.  However, the 
Board places greater weight on the evidence in the service 
treatment records that showed a pterygium in the right eye 
that was removed in 1968.  There is no service record 
evidence of a left eye pterygium and no chronic eye disorders 
noted on the discharge physical examination.  Moreover, as no 
symptoms of a left eye disorder were noted in 1978 or until 
shown in the record in 2004, the Board concludes that there 
is no continuity of symptoms since service.  The Board also 
places greater weight on the conclusion of the VA contract 
eye physician who noted that the left eye treatment for 
infection in December 1974 was not a pterygium and that the 
development of this disorder in one eye does not cause the 
same disorder in the other eye, even though the Veteran may 
be susceptible under certain environmental conditions. 

As the weight of credible evidence showed no chronic left eye 
disorder including pterygium in service or for many years 
after service with no continuity of symptoms, the Board 
concludes that the left eye pterygium first manifested many 
years after service and is not related to any aspect of 
service.   

The weight of the credible and probative evidence 
demonstrates that the Veteran's left eye pterygium and 
residuals of surgery first manifested many years after 
service and are not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



        (Continued on following 
page)




ORDER

Service connection for a left eye pterygium is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


